TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00161-CV



 L. Moffitt Cecil, III; Juanina Cecil Koch; William R. Koch; Audrey Chase; Larry Nolan;
        Tracy Nolan; Reva Strode; Rich Crakes; and Carlos Oliveira, Appellants

                                                v.

        Rocky Point Property Owners Association, Inc., and Peninsula Bluffs, L.P.,
                        a Texas Limited Partnership, Appellees




    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
       NO. 33,543, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an agreed motion to dismiss, stating that they have settled their

dispute with appellees. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                             ___________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellants’ Motion

Filed: July 16, 2008